     Case 2:20-cv-03109-VAP-GJS Document 1 Filed 04/02/20 Page 1 of 13 Page ID #:1




 1   RACHEL E. KAUFMAN (Cal. Bar No. 259353)
     KAUFMAN P.A.
 2   400 NW 26th Street
 3   Miami, FL 33127
     Telephone: (305) 469-5881
 4
     rachel@kaufmanpa.com
 5
     Counsel for Plaintiff and the Putative Class
 6
 7                      UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   DAVID ABITBOL, individually and
     on behalf of all others similarly              Case No.
10   situated,
11                                                  COMPLAINT FOR:
                        Plaintiff,                    1. VIOLATIONS OF THE
12
                                                         TELEPHONE CONSUMER
           v.
13                                                       PROTECTION ACT, 47 U.S.C.
14                                                       § 227(b)
     MERCURY INSURANCE
15   COMPANY, AUTO INSURANCE
                                                    Class Action
16   SPECIALISTS, LLC, and
     QUOTELAB, LLC,
17                                                  DEMAND FOR JURY TRIAL
18                      Defendants.
19
20
21
22
23
24
25
26
27
28
                                         -1-
                              CLASS ACTION COMPLAINT
                    Abitbol v. Mercury Insurance Company, et. al.
     Case 2:20-cv-03109-VAP-GJS Document 1 Filed 04/02/20 Page 2 of 13 Page ID #:2




 1          Plaintiff DAVID ABITBOL (“Plaintiff”), by his undersigned counsel, for
 2   this class action complaint against Defendants MERCURY INSURANCE
 3   COMPANY (“Mercury”), AUTO INSURANCE SPECIALISTS, LLC (“AIS”),
 4   and QUOTELAB, LLC d/b/a Media Alpha (“Media Alpha”) and their present,
 5   former, or future direct and indirect parent companies, subsidiaries, affiliates,
 6   agents, and/or other related entities (“Defendants”), alleges as follows:
 7                                   I. INTRODUCTION
 8          1.    Nature of Action. Plaintiff, individually and as class representative
 9   for all others similarly situated, brings this action against Defendants for violations
10   of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), a federal
11   statute enacted in response to widespread public outrage about the proliferation of
12   intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC,
13   132 S. Ct. 740, 745 (2012).
14                                      II. PARTIES
15          2.    Plaintiff David Abitbol is an individual residing in California, in this
16   District.
17          3.    Defendant Mercury Insurance Company is a California corporation
18   with its principal place of business in this District.
19          4.    Defendant Auto Insurance Specialists, LLC is a California limited
20   liability company with its principal place of business in this District.
21          5.    Defendant QuoteLab, LLC is a Delaware limited liability company
22   with its principal place of business in this District.
23                         III. JURISDICTION AND VENUE
24          6.    Jurisdiction. This Court has subject matter jurisdiction over Plaintiff’s
25   claims pursuant to 28 U.S.C. § 1331 because they arise under a law of the United
26   States: 47 U.S.C. § 227.
27          7.    Personal Jurisdiction. This Court has personal jurisdiction over
28   Defendants because the challenged calls at the heart of this case were directed from
                                          -2-
                               CLASS ACTION COMPLAINT
                     Abitbol v. Mercury Insurance Company, et. al.
     Case 2:20-cv-03109-VAP-GJS Document 1 Filed 04/02/20 Page 3 of 13 Page ID #:3




 1   and into California. Furthermore, all Defendants reside in California as Mercury
 2   and AIS are California incorporated companies and all Defendants are
 3   headquartered in this District.
 4         8.       Venue. Venue is proper in this District pursuant to 28 U.S.C. §
 5   1391(b)(1)-(2) because Plaintiff resides in this District and the challenged calls at
 6   the heart of this case were directed by Defendants from and into this District.
 7
 8   IV.            THE TELEPHONE CONSUMER PROTECTION ACT OF 1991,
                                 47 U.S.C. § 227
 9
10         9.       The TCPA was passed in 1991 to help prevent unwanted telephone
11   calls and solicitations, provide power to consumers to prevent unwanted
12   solicitations, and rein in unrestricted telemarketing. See 47 U.S.C. § 227, et seq.
13         10.      Relevantly, the TCPA provides private rights of action for two types
14
     of telemarketing-related conduct.
15
           11.      First, Section 227(b) of the TCPA prohibits initiating a telemarketing
16
     call using an automatic telephone dialing system or pre-recorded message without
17
     the prior express written consent of the called party.
18
           12.      “Prior express written consent” requires a signed writing that clearly
19
     authorizes the seller to deliver to the person called advertisements or telemarketing
20
     messages using an automatic telephone dialing system or an artificial or
21
     prerecorded voice. 47 C.F.R. § 64.1200(f)(8).
22
           13.      This written agreement must clearly and conspicuously disclose that
23
24   the calls would be made using an automatic telephone dialing system or an

25   artificial or prerecorded voice, and that the person is not required to sign the

26   agreement as a condition of purchasing any property, goods, or services. Id. at
27   (f)(i)(A-B).
28
                                           -3-
                                CLASS ACTION COMPLAINT
                      Abitbol v. Mercury Insurance Company, et. al.
     Case 2:20-cv-03109-VAP-GJS Document 1 Filed 04/02/20 Page 4 of 13 Page ID #:4




 1           14.   A violation of § 227(b) carries statutory damages of $500 to $1,500
 2   per call.
 3           15.   According to online robocall tracking service “YouMail,” 5.2 billion
 4   robocalls were placed in March 2019 at a rate of 168.8 million per day.
 5   www.robocallindex.com (last visited October 17, 2019). YouMail estimates that
 6   2019 robocall totals exceeded 60 billion. See id.
 7                         V.          FACTUAL ALLEGATIONS
 8           16.   Mercury is an insurance company that provides, among other
 9   products, auto insurance coverage.
10           17.   AIS is an auto insurance agency owned by Mercury that sells
11   primarily Mercury auto insurance policies.
12           18.   However, Mercury and AIS’s contact with potential new customers is
13   limited, as they engage third parties, such as Media Alpha, to telemarket on their
14   behalf to consumers.
15           19.   In fact, the general counsel of Mercury General Corporation, the
16   ultimate owner of both Mercury and AIS, has confirmed to Plaintiff’s counsel that
17   AIS maintains a marketing agreement with Media Alpha, and Media Alpha’s own
18   website identifies Mercury as one of its marketing partners (although, notably, it
19   does not identify AIS). 1
20           20.   Defendants’ strategy for generating new customers involves the use of
21   an automatic telephone dialing system (“ATDS”) to solicit business.
22           21.   Recipients of these calls, including Plaintiff, did not consent to receive
23   them.
24           22.   Plaintiff is, and at all times mentioned herein was, a “person” as
25   defined by 47 U.S.C. § 153(39).
26
27
     1
       Media Alpha marketing partners, https://mediaalpha.com/marketing-partners/
28   (last accessed Mar. 30, 2020).
                                         -4-
                              CLASS ACTION COMPLAINT
                    Abitbol v. Mercury Insurance Company, et. al.
     Case 2:20-cv-03109-VAP-GJS Document 1 Filed 04/02/20 Page 5 of 13 Page ID #:5




 1                     The Automated Telemarketing Call From Defendants
 2           23.     Plaintiff’s telephone number, (818)-916-XXXX, is registered to a
 3   cellular telephone service, which is the number he received the calls on.
 4           24.     The Plaintiff received at least 5 telemarketing calls concerning auto
 5   insurance coverage from Media Alpha on behalf of Mercury and AIS between
 6   March 10, 2020 and March 11, 2020, including at least 3 automated telemarketing
 7   calls (2 on March 10 and 1 on March 11).
 8           25.     For each of the 3 automated telemarketing calls, when Plaintiff
 9   answered he heard a clicking sound and there was a pause until an agent joined the
10   call.
11           26.     The pause signifies the algorithm of the predictive dialer operating.
12   The predictive dialer dials thousands of numbers at once, and only transfers the
13   call to a live agent once a human being is on the line.
14           27.     The dialing system used by Media Alpha also has the capacity to store
15   telephone numbers in a database and dial them automatically with no human
16   intervention.
17           28.     Loading a list of telephone numbers into the dialing system and
18   pressing a single command does this.
19           29.     As a predictive dialer, the dialing system can also produce numbers
20   using a sequential number generator and dial them automatically.
21           30.     The dialing system can do this by inputting a straightforward
22   computer command.
23           31.     Following that command, the dialing system will sequentially dial
24   numbers.
25           32.     First, it would dial a number such as (555) 000-0001, then (555) 000-
26   0002, and so on.
27           33.     This would be done without any human intervention or further effort.
28
                                            -5-
                                 CLASS ACTION COMPLAINT
                       Abitbol v. Mercury Insurance Company, et. al.
     Case 2:20-cv-03109-VAP-GJS Document 1 Filed 04/02/20 Page 6 of 13 Page ID #:6




 1         34.    As a result, the system that sent automated calls to Plaintiff qualifies
 2   as an ATDS pursuant to 47 U.S.C. 227(a)(1)(A).
 3         35.    During the March 11, 2020, Plaintiff engaged the telemarketer to
 4   identify them.
 5         36.    The telemarketer ultimately transferred Plaintiff to an AIS agent that
 6   attempted to sell him a Mercury auto insurance policy.
 7         37.    The call was not necessitated by an emergency.
 8         38.    Plaintiff’s privacy has been violated by the above-described
 9   telemarketing robocalls from, or on behalf of, Defendants. The calls were an
10   annoying, harassing nuisance.
11         39.    Plaintiff and all members of the Class, defined below, have been
12   harmed by the acts of Defendants because their privacy has been violated, they
13   were annoyed and harassed, and, in some instances, they were charged for
14   incoming calls. The calls occupied their cellular telephone lines, rendering them
15   unavailable for legitimate communication.
16
17                    VI. MERCURY AND AIS’S LIABILITY AND
                      THEIR ARRANGEMENT WITH MEDIA ALPHA
18
19         40.    For more than twenty years, the FCC has explained that its “rules
20   generally establish that the party on whose behalf a solicitation is made bears
21   ultimate responsibility for any violations.” In re Rules & Regulations Implementing
22   the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10 FCC Rcd
23   12391, 12397 (¶ 13) (1995).
24         41.    On May 9, 2013, the FCC released a Declaratory Ruling holding that
25   a corporation or other entity that contracts out its telephone marketing “may be
26   held vicariously liable under federal common law principles of agency for
27
28
                                           -6-
                                CLASS ACTION COMPLAINT
                      Abitbol v. Mercury Insurance Company, et. al.
     Case 2:20-cv-03109-VAP-GJS Document 1 Filed 04/02/20 Page 7 of 13 Page ID #:7




 1   violations of either section 227(b) or section 227(c) that are committed by third-
 2   party telemarketers.” 2
 3          42.       In that ruling, the FCC instructed that sellers such as Mercury and AIS
 4   may not avoid liability by outsourcing telemarketing:
 5
            [A]llowing the seller to avoid potential liability by outsourcing its
 6          telemarketing activities to unsupervised third parties would leave
 7          consumers in many cases without an effective remedy for telemarketing
            intrusions. This would particularly be so if the telemarketers were
 8          judgment proof, unidentifiable, or located outside the United States, as
 9          is often the case. Even where third-party telemarketers are identifiable,
10          solvent, and amenable to judgment limiting liability to the telemarketer
            that physically places the call would make enforcement in many cases
11          substantially more expensive and less efficient, since consumers (or law
12          enforcement agencies) would be required to sue each marketer
            separately in order to obtain effective relief. As the FTC noted, because
13          “[s]ellers may have thousands of ‘independent’ marketers, suing one or
14          a few of them is unlikely to make a substantive difference for consumer
            privacy.”
15
16   May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).
17
            43.       The May 2013 FCC Ruling held that, even absent evidence of a
18
19   formal contractual relationship between the seller and the telemarketer, a seller is

20   liable for telemarketing calls if the telemarketer “has apparent (if not actual)

21   authority” to make the calls. 28 FCC Rcd at 6586 (¶ 34).
22          44.       Media Alpha was contractually required to promote Mercury’s
23   insurance products and AIS’s insurance agency services on their telemarketing
24   calls in order to potentially generate new customers, and did so, as they did with
25   the Plaintiff.
26
     2
27         In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory
     Ruling Concerning the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May
28   2013 FCC Ruling”).
                                          -7-
                               CLASS ACTION COMPLAINT
                    Abitbol v. Mercury Insurance Company, et. al.
     Case 2:20-cv-03109-VAP-GJS Document 1 Filed 04/02/20 Page 8 of 13 Page ID #:8




 1         45.    Mercury and AIS knew that Media Alpha was making automated
 2   telemarketing calls.
 3         46.    Mercury and AIS were knowingly and actively accepting the business
 4   that originated through the illegal telemarketing calls.
 5         47.    By engaging Media Alpha to make calls on their behalf to generate
 6   new business, Mercury and AIS “manifest[ed] assent to another person . . . that the
 7
     agent shall act on the principal’s behalf and subject to the principal’s control” as
 8
     described in the Restatement (Third) of Agency.
 9
           48.    Moreover, Mercury and AIS maintained interim control over Media
10
     Alpha’s actions.
11
           49.    For example, Mercury and AIS had absolute control over whether,
12
     and under what circumstances, they would accept a customer.
13
           50.    Furthermore, Mercury and AIS had day-to-day control over Media
14
     Alpha’s actions, including the ability to prohibit it from using an ATDS to contact
15
     potential customers. Mercury and AIS failed to make such an instruction to Media
16
17   Alpha, and as a result, are liable for Media Alpha’s conduct.

18         51.    Mercury and AIS also gave interim instructions to Media Alpha by

19   providing the volume of calling and leads they would purchase.
20         52.    Finally, the May 2013 FCC Ruling states that called parties may
21   obtain “evidence of these kinds of relationships . . . through discovery, if they are
22   not independently privy to such information.” Id. at 6592-593 (¶ 46). Evidence of
23   circumstances pointing to apparent authority on behalf of the telemarketer “should
24   be sufficient to place upon the seller the burden of demonstrating that a reasonable
25   consumer would not sensibly assume that the telemarketer was acting as the
26   seller’s authorized agent.” Id. at 6593 (¶ 46).
27
28
                                         -8-
                              CLASS ACTION COMPLAINT
                    Abitbol v. Mercury Insurance Company, et. al.
     Case 2:20-cv-03109-VAP-GJS Document 1 Filed 04/02/20 Page 9 of 13 Page ID #:9




 1                     VII.         CLASS ACTION ALLEGATIONS
 2         53.    Class Definition. Pursuant to Federal Rule of Civil Procedure
 3   23(b)(2) and (b)(3), Plaintiff brings this case on behalf of the following class:
 4
 5         All persons to whom: (a) Defendants’ or a third party acting on their behalf
           made one or more non-emergency telephone calls; (b) promoting
 6         Defendants’ goods or services; (c) to a cellular telephone number; (d)
 7         through the use of an automatic telephone dialing system or an artificial or
           prerecorded voice; (e) at any time in the period that begins four years before
 8         the date of filing the original complaint in this case and ends at the date of
 9         trial.
10
           (“Dialer Class”)
11
12         54.    Exclusions. Excluded from the Class are Defendants, any entity in
13   which Defendants have a controlling interest or that has a controlling interest in
14   Defendants, the judges to whom this case is assigned and the legal representatives,
15   assignees, and successors and immediate family members of all of the foregoing.
16         55.    Numerosity. The Class is so numerous that joinder of all its members
17   is impracticable. On information and belief, the Class has more than 100
18   members. Moreover, the disposition of the claims of the Class in a single action
19   will provide substantial benefits to all parties and the Court.
20         56.    Commonality. The key questions driving the outcome of this dispute
21   have the same answers for all Class members. Those questions include, but are not
22   limited to, the following:
23                a.      Whether Defendants used an ATDS, as defined by Marks v.
24   Crunch San Diego, LLC, 904 F.3d 1041, 1043 (9th Cir. 2018);
25                b.      Whether Defendants purchased batches of leads of prospects
26   who had not consented to be called by them;
27                c.      Whether Mercury and AIS are vicariously liable for the conduct
28   of Media Alpha;
                                            -9-
                                 CLASS ACTION COMPLAINT
                       Abitbol v. Mercury Insurance Company, et. al.
     Case 2:20-cv-03109-VAP-GJS Document 1 Filed 04/02/20 Page 10 of 13 Page ID #:10




 1                 d.      Whether Defendants’ violations of the TCPA were knowing
 2    and willful; and
 3                 e.      Whether Defendants should be enjoined from engaging in
 4    similar telemarketing in the future.
 5          57.    Typicality. Plaintiff’s claims are typical of the claims of the Class.
 6    Plaintiff’s claims and those of the Class arise out of the same course of conduct by
 7    Defendants and are based on the same legal and remedial theories.
 8          58.    Adequacy. Plaintiff will fairly and adequately protect the interests of
 9    the Class. Plaintiff has retained competent and capable counsel with experience in
10    TCPA class litigation. Plaintiff and his counsel are committed to prosecuting this
11    action vigorously on behalf of the Class and have the financial resources to do so.
12    Neither Plaintiff nor his counsel has interests contrary to or conflicting with those
13    of the proposed Class.
14          59.    Predominance. Defendants have engaged in a common course of
15    conduct toward Plaintiff and members of the Class. The common issues arising
16    from this conduct that affect Plaintiff and members of the Class predominate over
17    any individual issues. For example, the TCPA’s statutory damages obviate the
18    need for mini-trials on actual damages. Adjudication of these common issues in a
19    single action has important advantages, including judicial economy.
20          60.    Superiority. A class action is the superior method for the fair and
21    efficient adjudication of this controversy. Classwide relief is essential to compel
22    Defendants to comply with the TCPA. The interest of individual members of the
23    Class in individually controlling the prosecution of separate claims against
24    Defendants is small because the damages in an individual action for violation of
25    the TCPA are dwarfed by the cost of prosecution. Management of these claims is
26    likely to present significantly fewer difficulties than are presented in many class
27    actions because the calls at issue are automated and because the TCPA lays down
28    bright-line standards for liability and damages. Class treatment is superior to
                                            - 10 -
                                  CLASS ACTION COMPLAINT
                        Abitbol v. Mercury Insurance Company, et. al.
     Case 2:20-cv-03109-VAP-GJS Document 1 Filed 04/02/20 Page 11 of 13 Page ID #:11




 1    thousands of individual suits because it conserves judicial resources, promotes
 2    consistency and efficiency of adjudication, provides a forum for small claimants
 3    and deters illegal activities. There will be no significant difficulty in the
 4    management of this case as a class action.
 5           61.    Only 1 in 7 million robocalls results in the filing of a federal TCPA
 6    suit. Compare Herb Weisbaum, It’s Not Just You—Americans Received 30 Billion
 7    Robocalls Last Year, NBC News (Jan. 17, 2018),
 8    https://www.nbcnews.com/business/consumer/it-s-not-just-you-americans-
 9    received-30-billion-robocalls-n838406 (30.5 billion robocalls); with WebRecon,
10    WebRecon Stats for Dec 2017 & Year in Review (last visited Oct. 29, 2018),
11    https://webrecon.com/webrecon-stats-fordec-2017-year-in-review/ (4,392 TCPA
12    complaints). Except to the extent that they are remedied by class actions, the other
13    6,999,999 are made with impunity.
14           62.    Injunctive and Declaratory Relief is Appropriate. Defendants have
15    acted on grounds generally applicable to the Class, thereby making final injunctive
16    relief and corresponding declaratory relief with respect to the Class appropriate on
17    a classwide basis.
18           63.    Notice. Plaintiff anticipates that the mailing address and/or electronic
19    mailing address of Class members will be obtained during discovery from
20    Defendants’ calling records (potentially in conjunction with third-party databases
21    that map phone numbers to such addresses). Plaintiff anticipates that Class counsel
22    will notify Class members in writing at such addresses.
23                          VIII. FIRST CLAIM FOR RELIEF
24                          Violations of the TCPA, 47 U.S.C. § 227(b)
25                         (On Behalf of Plaintiff and the Dialer Class)

26           64.    Plaintiff and the proposed Dialer Class incorporate the foregoing
27    allegations as if fully set forth herein.
28
                                          - 11 -
                                CLASS ACTION COMPLAINT
                      Abitbol v. Mercury Insurance Company, et. al.
     Case 2:20-cv-03109-VAP-GJS Document 1 Filed 04/02/20 Page 12 of 13 Page ID #:12




 1           65.      Media Alpha placed numerous calls for telemarketing purposes for
 2    Mercury and AIS to Plaintiff’s and Dialer Class Members’ cellular telephone
 3    numbers.
 4           66.      Media Alpha did so using an automatic telephone dialing system.
 5           67.      Media Alpha did so without the prior express written consent of
 6    Plaintiff and Dialer Class Members.
 7           68.      Plaintiff and Dialer Class Members are entitled to an award of $500 in
 8    statutory damages telephone call pursuant to 47 U.S.C. § 227(b)(3).
 9           69.      Plaintiff and Dialer Class Members are entitled to an award of treble
10    damages in an amount up to $1,500 telephone call because Defendant’s violations
11    were knowing and/or willful.
12                             IX.          PRAYER FOR RELIEF
13           WHEREFORE, Plaintiff, on his own behalf and on behalf of all members of
14    the Class, prays for judgment against Defendants as follows:
15           A.       Certification of the proposed Class;
16           B.       Appointment of Plaintiff as representative of the Class;
17           C.       Appointment of the undersigned counsel as counsel for the Class;
18           D.       A declaration that actions complained of herein by Defendants and/or
19    their affiliates, agents, or related entities violate the TCPA;
20           E.       An order enjoining Defendants and their affiliates, agents and related
21    entities from engaging in the unlawful conduct set forth herein;
22           F.       An award to Plaintiff and the Class of damages, as allowed by law;
23           G.       An award to Plaintiff and the Class of attorney’s fees and costs, as
24    allowed by law and/or equity;
25           H.       Leave to amend this Complaint to conform to the evidence presented
26    at trial; and
27           I.       Orders granting such other and further relief as the Court deems
28    necessary, just and proper.
                                            - 12 -
                                  CLASS ACTION COMPLAINT
                        Abitbol v. Mercury Insurance Company, et. al.
     Case 2:20-cv-03109-VAP-GJS Document 1 Filed 04/02/20 Page 13 of 13 Page ID #:13




 1                              X.           DEMAND FOR JURY
 2            Plaintiff demands a trial by jury for all issues so triable.
 3
 4            RESPECTFULLY SUBMITTED AND DATED this 2nd day of April,

 5    2020.
 6
 7                                          By: /s/ Rachel E. Kaufman
                                               RACHEL E. KAUFMAN
 8
                                                KAUFMAN P.A.
 9                                              400 NW 26th Street
10                                              Miami, FL 33127
                                                Telephone: (305) 469-5881
11                                              rachel@kaufmanpa.com
12
                                            Attorney for Plaintiff David Abitbol and the
13                                          Proposed Class
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           - 13 -
                                 CLASS ACTION COMPLAINT
                       Abitbol v. Mercury Insurance Company, et. al.
